DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-22 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 recite the limitation “the plates are aligned within one another along an operational axis” in line 5, respectively.  This limitation is not clear since it appears that the plates are aligned next to each other within a rail, as shown in Figs. 13-17 of applicant’s drawings.  For examination purposes, it has been assumed that the plates are aligned next to each other.
Claim 3 recites the limitation "the movable plate" in lines 2 and 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the movable plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the movable plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the movable plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation “and a filter plate adjacent an opposite side of the movable plate from the other of the first and second filter plates” in lines 3-4.  It is not clear if the filter plate is one of the claimed first and second filter plates or if it is a third or additional filter plate.
	Claim 8 recites the limitation “a second sprayer assembly” in lines 1-2.  This limitation is confusing because claim 8 depends from claim 2 and a first sprayer assembly has not been claimed.
Claim 8 recites the limitation "the movable plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first sprayer assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the movable plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the movable plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “a second sprayer assembly” in lines 1-2.  This limitation is confusing because claim 19 depends from claim 12 and a first sprayer assembly has not been claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14, 16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choquenet et al. (US 4,584,100) [hereinafter Choquenet].
	With respect to claim 1, Choquenet discloses an apparatus, as shown in Fig. 1, having: a recessed plate 1 (first filter plate), as shown in Fig. 1; and a recessed plate 2 (second filter plate), as shown in Fig. 1; wherein the first filter plate 1 and the second filter plate 2 have a filtering position in which the plates are aligned within one another along an operational axis and cooperate to define a filter chamber 33, 33’, as shown in Fig. 1 )see col. 3, lines 58-64); wherein the first filter plate 1 is movable out of alignment with the second filter plate 2 and away from the operational axis to a discharge position in which filter cake 3 can be discharged from a portion of the filter chamber 33, 33’, defined by the at least one of the first filter plate 1 and the second filter plate 2 (see col. 3, lines 65-68 and col. 4, lines 1-12).

	With respect to claim 2, Choquenet discloses an apparatus, as shown in Fig. 1, having: a first filter plate 1 having a first side surface comprising a first cavity, as shown in Fig. 2; and a second filter plate 2 having a second side surface comprising a second cavity, as shown in Fig. 1 (plate 2 is a recessed plate, similar to recessed plate 1), wherein the first filter plate 1 and the second filter plate 2 have a filtering position in which the plates are aligned within one another along an operational axis and the first cavity and the second cavity cooperate to define a filter chamber 33, 33’, as shown in Fig. 1; wherein at least one of the first filter plate 1 and the second filter plate 2 is movable away from the operational axis and out of the filtering position to a discharge position in which filter cake 3 within the respective one of the filter cavity and the second filter cavity can be discharged (see col. 3, lines 65-68 and col. 4, lines 1-12).

	With respect to claim 3, Choquenet discloses a force generator configured to exert a force to hold the movable plate in the filtering position or return the movable plate to the filtering position (see col. 3, lines 34-38).

	With respect to claims 4 and 14, Choquenet discloses wherein the force generator is a pneumatic cylinder which utilizes a compressed gas as its operating fluid, a hydraulic cylinder that utilizes an incompressible fluid, an electric cylinder, or a screw jack (see col. 3, lines 34-38).

With respect to claim 5, Choquenet discloses wherein, in the discharge position, a portion or all of the movable plate is located outside of a space bounded by side edges of the other of the first filter plate 1 and the second filter plate 2, as shown in Fig. 1.

	With respect to claim 10, Choquenet discloses at least one movable frame 5 (support structure) that movably supports the movable plate, as shown in Fig. 1.

	With respect to claim 11, Choquenet discloses wherein the at least one support structure 5 comprises a post 6 (first side track) and a post 7 (second side track) located on opposite sides of the movable plate, as shown in Fig. 1.

	With respect to claim 12, Choquenet discloses an apparatus, as shown in Fig. 3, having: a first filter plate 40 having a first side surface, as shown in Fig. 3; a second filter plate 40 having a second side surface, as shown in Fig. 3; a center plate 1 having an outer surface and an interior region, as shown in Fig. 3, said center plate 1 configured to be movable between an aligned position and a separated position relative to the first filter plate 40 and the second filter plate 40 (see col. 3, lines 65-68), wherein in said aligned position the center plate 1 is held in place between the first side surface and the second side surface, as shown in Fig. 3, and wherein in said separated position the first filter plate 40 and the second filter plate 40 separate from the center plate 1 a distance, said distance permitting the center plate 1 to drop or move toward or to the separated position (see col. 3, lines 65-68), whereupon particulate cake 3 is discharged from the interior region of the center plate 1 (see col. 4, lines 1-12).

	With respect to claim 13, Choquenet discloses a force generator configured to exert a force to hold the center plate 1 in place between the first side surface and the second side surface in said aligned position or return the center plate to the aligned position (see col. 3, lines 34-38).

	With respect to claim 16, Choquenet discloses wherein, in the separated position, a portion or all of the center plate 1 is located below a first bottom surface of the first filter plate 40 and a second bottom surface of the second filter plate 40, as shown in Fig. 3.

	With respect to claim 21, Choquenet discloses at least one support structure 5 that movably supports the center plate 1, as shown in Fig. 3.

	With respect to claim 22, Choquenet discloses wherein the at least one support structure 5 comprises a first side track 6 and a second side track 7 located on opposite sides of the center plate 1, as shown in Fig. 2.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choquenet (US 4,584,100) in view of Duby (US 2008/0264879).
	With respect to claims 6 and 17, Choquenet lacks a first sprayer assembly attached to the movable plate at a location outside of the cavity, the first sprayer assembly connected to a wash fluid source; and a first sprayer assembly attached to the outer surface of the center plate, said first sprayer assembly connected to a wash fluid source.
	Duby discloses a filter plate assembly 46, as shown in Fig. 4, having a scraper assembly 106, as shown in Fig. 5a, including a sprayer assembly 142, as shown in Fig. 16, attached to an upper portion of the scraper assembly 106 and is movable along the scraper assembly and closure 104 for cleaning a filter media 80 of filter chamber 70 (see paragraph 0085).  The sprayer assembly 142 is connected to a wash fluid source 144, as shown in Fig. 9.  It would have been obvious to one of ordinary skill in the art to provide a sprayer assembly as taught by Duby, to the plates disclosed by Choquenet, in order to clean the filter media (see paragraph 0085).

	With respect to claim 7, Choquenet as modified by Duby discloses wherein the first sprayer assembly 142 is configured to direct a spray of wash fluid toward at least one of the other of the first and second filter plates and a filter plate adjacent an opposite side of the movable plate from the other of the first and second filter plates (see paragraph 0088 of Duby).

	With respect to claims 8 and 19, Choquenet lacks a second sprayer assembly attached to the movable plate, the second sprayer assembly connected to a wash fluid source; and a second sprayer assembly attached to the outer surface of the center plate, said second sprayer assembly connected to a wash fluid source.
Duby discloses a filter plate assembly 46, as shown in Fig. 4, having a scraper assembly 106, as shown in Fig. 5a, including a sprayer assembly 142, as shown in Fig. 16, attached to an upper portion of the scraper assembly 106 and is movable along the scraper assembly and closure 104 for cleaning a filter media 80 of filter chamber 70 (see paragraph 0085).  The sprayer assembly 142 is connected to a wash fluid source 144, as shown in Fig. 9.  The sprayer assembly 142 has more than one and, in the illustrated arrangement, four sprayers 148, a pair of which are arranged to spray one side of the filter chamber 70 while the other pair are arranged to spray the other side of the filter chamber 70 (see paragraph 0088).  It would have been obvious to one of ordinary skill in the art to provide a sprayer assembly as taught by Duby, to the plates disclosed by Choquenet, in order to clean the filter media on both plates (see paragraphs 0085 and 0088).

	With respect to claim 9, Choquenet as modified by Duby discloses wherein the second sprayer assembly 148 is configured to direct a spray of wash fluid in a direction opposite the first sprayer assembly 148 (see paragraph 0088 of Duby).

	With respect to claim 18, Choquenet as modified by Duby discloses wherein the first sprayer assembly 142 is configured to direct a spray of wash fluid toward at least one of said first side surface and said second side surface (see paragraph 0088 of Duby).

	With respect to claim 20, Choquenet as modified by Duby discloses wherein the second sprayer assembly 148 is configured to direct a spray of wash fluid toward at least one of said first side surface and said second side surface (see paragraph 0088 of Duby).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choquenet (US 4,584,100) in view of Gwilliam et al. (US 4,366,055) [hereinafter Gwilliam].
With respect to claim 15, Choquenet lacks wherein said separated position is attained when the compressed gas is released from the pneumatic cylinder.
Gwilliam discloses a pressure filter, as shown in Fig. 1, having pneumatic cylinders 51, 52, as shown in Fig. 1.  The cylinders 51, 52, are at their separated position when the inner compartment is empty and the pressure in the hydraulic fluid pipes 98, 99, is reduced to below atmospheric (see col. 6, lines 4-22).  It would have been obvious to one of ordinary skill in the art to provide the apparatus disclosed by Choquenet with pneumatic cylinders, as taught by Gwilliam, in order to attain optimal efficiency when operating the apparatus.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.11,229,863. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application is recited in the U.S. Patent No.11,229,863.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778